DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 14-17, 19 and 21 are objected to because of the following informalities:  
Claim 14 in line 2, the correct phrase is “which the area covering element is provided”
Claim 15 in line 3, the correct phrase is “of the area covering element”
Claim 16 in line 3, the correct phrase is “of the area covering element”
Claim 17 in line 2, the correct phrase is “the second side face of the area covering element”
Claim 19 in line 3, the correct phrase is “of the area covering element”
Claim 21 in line 2, the correct phrase is “wherein the at least one first coupling profile”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14-17, 19, recites limitations indicating that the carrier core is provided with at least one first coupling element and the at least one first coupling profile is located on the side faces of the carrier core. These limitations render the claims unclear and confusing because the coupling elements are provided in the “area covering element” not only on the “carrier core”. Examiner believes that the limitation “carrier core” in claims 14-17 and 19 should be “area covering element”. The claims will be examined as best understood.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 8-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 8,065,849) in view of Chen (US 2006/0032175).
Regarding claim 1, Douglas discloses an area covering element 1 comprising at least one carrier core 2, at least one protective layer 4 and an additional polyurethane layer 3 arranged between the carrier core 2 and the at least one protective layer 4, the carrier core 2 consisting of a strong, load-bearing carrier material and having at least an upper side and an underside arranged opposite from the upper side and also at least a first and second side face, arranged opposite from one another and respectively joining the upper side and underside, (Fig 1A, 13),
wherein the additional layer 3, which is firmly connected to the carrier core 2 the additional polyurethane layer 3 at least partially covering at least the upper side and the substantially complete first and second side faces of the carrier core 2, towards the underside of the carrier core, and in that the protective layer 4 is covering the full surface area at least of the additional polyurethane layer 3 connected to the carrier core 2 (Fig 13), (Col 5, Lines 43-47). Examiner notes that Douglas discloses that the protective layer 4 may extend all down the sides and/or ends of the plank thus the claimed limitations are met.
Douglas does not disclose the additional polyurethane layer 3 is a decorative layer formed by a printed film. However, Chen discloses an area covering element 70 including a core, a decorative/print layer and a protective layer (Abstract), (Fig 1). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additional polyurethane layer of Douglas to include a printed film as taught by Chen, in order to 
Regarding claims 2 and 3, Douglas modified by Chen discloses the modified printed film at least partially/completely covers at least the upper side and the underside and also the first and second side faces of the carrier core, (Fig 1A, 13 of Douglas). Examiner conclude this because Douglas discloses the polyurethane layer 3 covers the entire carrier core 2.
Regarding claim 4, Douglas modified by Chen discloses the modified printed film furthermore extends at least partially over oppositely arranged third and fourth side faces of the carrier core, (Fig 1A, 13 of Douglas). Examiner conclude this because Douglas discloses the polyurethane layer 3 covers the entire carrier core 2.
Regarding claim 5, Douglas discloses the protective layer 4 is formed by a surface coating (Fig 1A, 13).
Regarding claim 6, Douglas modified by Chen discloses the protective layer 4 is formed by a polyurethane material, but does not disclose the protective layer is a transparent protective film. It would have been obvious to one having ordinary skill in the art at the time of invention to use a transparent protective film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it would provide protection to the covering element while showing the modified printed film. 
Regarding claim 8, Douglas discloses the carrier material of the carrier core 2 comprises a wood, a wood material, a plastic, (Col 5, Lines 47-50).
Regarding claim 9, Douglas modified by Chen discloses the modified printed film, Chen further discloses the printed film is a film printed by means of digital printing (Par 0100). Examiner wants to note that the claim is a product by process claim and the printed film does not depend on the process of making it.  The product-by-process limitation “printed by means of digital printing” would not be expected to impart distinctive structural characteristics to the printed film.  Therefore, the claimed printed film is not a different and unobvious printed film from the printed film of Douglas modified by Chen.  
Regarding claim 10, Douglas modified by Chen discloses the printed film is produced from a plastic (Par 0100).
Regarding claim 13, Douglas modified by Chen discloses the carrier core 2, but does not disclose the carrier core has a thickness of between 2 and 25 mm. However, it would have been an obvious matter of design choice to modify the carrier core of Douglas to have a thickness as claimed, since such a modification would have involved a mere change in the thickness of the carrier core and it would provide covering elements of different thicknesses. A change in thickness is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 25 and 27, Douglas modified by Chen discloses the basic claimed method. The claimed method steps would have been obvious method of producing the area covering element. The steps can obviously be seen in the above 
Regarding claim 26, Douglas modified by Chen discloses as discussed in claim 25, Chen further discloses the printed film is bonded by a primer at least on the upper side and the first and second side faces of the carrier core, for this purpose a layer of primer being applied at least to the upper side and the first and second side faces of the carrier core before the application of the printed film (Par 0078), but does not disclose the printed film being adhesively attached by a layer of adhesive. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an adhesive in place of the primer because these are equivalent elements both capably serve to bond the printed film onto the sheet-like carrier core, and the selection of known equivalents to bonding materials would have been within the level of ordinary skill in the art the time the invention was made. 

8.	Claims 14-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 8,065,849), Figures 1A, 13 in view of Chen (US 2006/0032175) and further in view of Douglas Figure 7. 
Regarding claim 14, Douglas in Figures 1A, 13 modified by Chen discloses as discussed in claim 1, but does not discloses the area covering element is provided with at least one first coupling profile configured to co-act with a second coupling profile of an adjacent area covering element. However, Douglas in Fig 7 discloses an area covering element 131 provided with at least one first coupling profile 134 configured to co-act with a second coupling profile 133 of an adjacent said area covering element 
Regarding claim 15, the modified area covering element would have the at least one first coupling profile 134 is located at a first side face and/or a second side face of the area covering element.
Regarding claims 16 and 17, Douglas in Figures 1A, 13 modified by Chen and Douglas in Fig 7 disclose the modified area covering element with at least one first coupling profile, but does not specifically discloses the at least one first coupling profile is located at a third side face and/or a fourth side face of the carrier core and the first side face and the second side face of the area covering element are free of any coupling profiles. However, it would have been an obvious engineering design to have the first coupling profile located at a third side face and/or a fourth side face of the carrier core and the first side face and the second side face of the area covering element free of the first coupling profile according to the desired locking direction of the area covering elements.
Regarding claim 19, the modified area covering element would have the at least one first coupling profile 134 and a complementary said second coupling profile 133 are located at opposite side faces of the area covering element (Fig 7).
Regarding claims 21 and 22, Douglas in Figures 1A, 13 modified by Chen and Douglas in Fig 7 disclose the at least one first coupling profile is at least partially formed by a groove or recess 134 and the second coupling profile is at least partially formed by tongue or pin 133 (Fig 7).
Regarding claim 23, Douglas in Figures 1A, 13 modified by Chen and Douglas in Fig 7 disclose at least one pair of complementary said first and second coupling profiles is configured to interlock at least two adjacent said area covering elements, such that the area covering elements are locked in a horizontal direction, parallel to a plane defined by the area covering elements, and a vertical direction, perpendicular to said plane defined by the area covering elements (Fig 7).

Response to Arguments
9.	Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Applicant argues that Douglas does not disclose a printed film covering the upper side and first and second side faces. Examiner would like to note that Douglas discloses a polyurethane additional layer 3 between the carrier core 2 and a protective layer 4; Chen was only used for the teaching of an area covering element having a decorative/print layer between a carrier core and a protective layer. 
In response to Applicant’s argument that the protective layer of Douglas extends only across the top surface of the plank. Examiner respectfully disagrees, Douglas discloses different embodiments of the covering element and the rejection is based on the embodiment of Figure 13 and discloses in Column 5, Lines 43-47 “The embodiment shown in FIG. 13 shows the further covering layer of the embodiment of FIG. 1a extending at least partially down the sides and/or ends of the plank. Alternatively, the further covering layer may extend all down the sides and/or ends of the plank”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references of Douglas and Chen, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Douglas discloses the additional layer 3 positioned under the protective layer 4 is formed of polyurethane that is similar to applicant’s printed film positioned under the protective layer that is produced from a plastic such as polyurethane (Par 0025). Chen teaches a decorative/print layer positioned between a carrier core and a protective layer. Examiner asserts that one of ordinary skill in the art .

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
02/16/2022